UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1500


JOHNNY NEWBILL,

                  Plaintiff - Appellant,

          v.

WASHINGTON GAS LIGHT COMPANY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:07-cv-01019-LO-TCB)


Submitted:   April 22, 2010                 Decided:   April 26, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ardra M. O'Neal, THE O'NEAL FIRM, LLP, Washington, D.C., for
Appellant.    L. Edward Funk, WASHINGTON GAS LIGHT COMPANY,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johnny Newbill, an African-American male, appeals from

the    district       court’s      adverse       grant     of     summary         judgment    and

dismissal of his action alleging that his employer, Washington

Gas Light Company, discriminated and retaliated against him in

violation of Title VII of the Civil Rights Act of 1964, as

amended,       42    U.S.C.    §   2000e-5          (2006),      and    42    U.S.C.      §   1981

(2006), allegedly based upon his race.                            Specifically, Newbill

alleges       on    appeal     that     he    was     discriminated           and   retaliated

against       relative    to     assignment         of    work    resulting         in    reduced

payment of overtime, and that he was subjected to a racially

hostile work environment.                     Our review of the record and the

district court's opinion discloses that this appeal is without

merit.

               We     conclude        that      the       district       court          correctly

determined that Newbill failed to establish a prima facie case

of either discrimination, see McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802-04 (1973); James v. Booz-Allen & Hamilton,

Inc., 368 F.3d 371, 375 (4th Cir. 2004), or retaliation, see

King     v.    Rumsfeld,       328      F.3d     145,     150-51        (4th      Cir.    2003).

Specifically,          Newbill     produced          no   evidence           of   any     adverse

employment          action.        As    the     district        court        noted,      Newbill

received no decrease in pay, job title, level of responsibility,

or    loss    of    opportunity         for    promotion.          In   fact,       the    record

                                                2
reflects just the opposite—his salary and overtime pay increased

steadily over    the   years    and    is   commensurate      with    his    fellow

Caucasian   coworkers, 1   he   continues         to   perform    union-eligible

Grade 8 duties, he holds the highest level union-eligible job

available under his union contract and receives the highest pay

available for that job, he has no disciplinary reports on his

record, and he remains an active Washington Gas union-eligible

employee.         Newbill’s      own,       unsubstantiated          claims      of

discrimination, retaliation, and a hostile work environment 2 are

insufficient to withstand summary judgment.               See, e.g., Thompson

v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir. 2002)

(noting   that   “[c]onclusory    or    speculative       allegations       do   not

suffice” to demonstrate a genuine issue of material fact).

            Accordingly,   we   affirm      the    district      court’s    adverse

grant of summary judgment and dismissal of Newbill’s action.                     We

     1
       Specifically, relevant to the overtime issue, Newbill had
approximately the same amount of overtime as other Washington
Gas Senior Welders and, since, 2004 his overtime earnings
increased yearly, except for 2008, which minimal decrease easily
is accounted for by time Newbill was unable to work for health
reasons. In fact, review of Newbill’s overtime earnings records
reflects that his overtime pay increased from several thousands
of dollars per year in 2003 to over five times that amount in
2008.
     2
        Newbill has provided no evidence of conduct by the
employer that demonstrates that his work conditions were
sufficiently extreme to establish an actionable hostile work
environment claim. See Faragher v. City of Boca Raton, 524 U.S.
775, 788 (1998).



                                        3
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    4